Title: To Alexander Hamilton from Robert Cowper, 16 April 1796
From: Cowper, Robert
To: Hamilton, Alexander


Suffolk Virginia Apl. 16 1796
Sir
About three weeks past I Recd two letters, one from the post Master of Philadelphia Coining one bearing the Signature of A. Hamilton True Copy of which I now Send you with the Deposistion of Caleb Haskins who Recd the letters at Suffolk and dld. them to Robert Patton post master Philadelphia. Also Send you Copys two others which Came at the Same time and was Conveyed to Philadelphia and back to Suffolk in the Same manner as those above) directed to Doctor Stephen Graham his letters as you See is Sign’d Wm. E. Van Allen from which you will Sufficiently Comprehend the Infamous procedure. Attempts to injure Charecters in this manner must Excite the Execrations of men of all parties and Descriptions and whatever difference of Sentiments may Exist upon great political Subjects there Can be but one Sentiment upon a business of this nature, that is that it becomes a duty Incumbent in my opinion on all Concern’d, to unite their Exertions in bringing to Justice men So Maliciously Inclined. This man Bradford, as you will See by the Deposistion of Haskins was accompanied by a tall Genteel man Dressed in a mix’d Coloured Coat who took the letters from his pocket and did them to Sd. Bradford who deld them to Haskins with the Charge. Now sir permit me to observe as to the proof against Bradford the papers here Inclos’d will I hope bear Sufficient Testimony and with reference to his Companion I shall here observe, that the Description Haskins gives of the man, and from a Similitude of handwriting of the letter Signd A. Hamilton with that of a Certain Gentleman who is the Intimate friend and acquaintance of Bradford—with other Strong Circumstances such as asking one or two of his acquaintances on post days the Questions, have you been to the post office—are there no large Packets from the north—upon being Answer’d no he Express’d his Surprise and upon the arrival of those letters this Gentlemen finding the Transaction was like to take a Serious Turn was frequently Seen in Close Conversation with Sd. Bradford. I must here observe that Some Eighteen months ago there was Several letters of a Similar nature Recd. by many Gentlemen in Norfolk and this place. Doctor Graham and myself at that time was favour’d with two Each. Doctor Grahams was in the Same Stile of his last—mine was on a different Subject, but upon Shewing those last letters to the Gentlemen Generally, who Recd the first it was Concluded that their was a Great Likeness in the hand writing. Upon this the parties met together and Sent for Doctor Bradford and upon asking him Questions Respecting those letters he declared and Said he was willing to make oath that he Knew nothing of the first letters—Laying Great Stress on the words first letters—and did not positively deny the last nor would he own or acknowlede them—during this Examination a Gentleman answering the description of that, Haskins Gave of the one in Company with Bradford when the letters was deliver’d without being Call’d upon or Even told by any of the parties Concernd that he was Suspected Solicited an Interview with one of the Gentlemen who had Recd. Two of the first letters they accordingly met when this Gentleman observed I Know the nature of your meeting today and I know I am Suspected of writing those letters when he observd much as Bradford had done as to the first I declare I Know nothing about them and will make oath to it not denying or owning the last, the Gentleman Eluded to is of Consequence in this County (Nansemond) and Shall be made Known to you or your attorney if you think proper to prosecute in this Case and for this I pledge my honour. The Signatures of the letter in your name; there are Gentlemen who is well acquainted with the Hand writing of this nameless Gentleman) of Respectibility, that I believe would Swear to it if required at least they have tolled me they would. Now Sir you will I make no doubt agree with me and Say that Conduct like this merits punishment—you therefore perceive I have Instituted a prosecution against Bradford for the purpose above mentioned—Wheather you or myself are most injured or attempted to be injured I Know not. Shall Therefore make you a Tender of my Services on this oration and will with a Singular Satisfaction afford all the aid within the Compass of my power to any person who you may Charge with a prosecution on your behalf. The whole design of these letters I have not as yet been Enabled to develope but have a Conviction that a Sufficient degree of malignity is Discovered to Call for punishment for it Such practices are permitted to pass with impunity, the power of Society is ever exposed to the assaults of every person thus disposed. I was Desired by Doctor Graham who is Called to No Carolina on Business to forward you Copys of his letters as your name is therein involved and that you are at Liberty to use them but he requests that Mr. Van Allen and Mr. Baily may also have the Use or Recourse to them—that if they think proper to take any Steps in this Infamous Transaction they may be assisted thereby. The Originals I Shall take Care of which will be at all times Subject to you and your attorneys Inspection your determination on this business I will thank you to Communicate as Soon as may be Convenient as I have determined to have them publish’d Should you not be disposed to take any Steps therein otherwise I Shall be Governd by you; Haskins is a Seafaring man and Hath a family liveing in Broadway New york and at present sails with a Capt. Decker who will deliver you this. Decker lives on Staten Island and is Imployd. in the Shingle Trade between this and New york. The Circumstances attending this Transaction hath made me lenthy which I hope will plead an Excuse. This man Bradford is of Sufficient Consideration to merit punishment, as is also the other with whome you are more Imediately Concernd. If the fact Can be Established of this time and Circumstances will determine the practice is an Infamous one and ought to be noticed.
With Every Sentiment of Respect   I am Sir   Yr. mo. Ob Hume Serv
Robert Cowper
